Case: 12-1355    Document: 31     Page: 1   Filed: 10/31/2012




           NOTE: This order is nonprecedential.


   mniteb $>tate~ (!Court of ~peaI~
       for tbe jfeberaI (!Circuit

                 PLANTRONICS, INC.,
                   Plaintiff-Appellant,

                            v.
         ALIPH, INC. AND ALIPHCOM, INC.,
                Defendants-Appellees.


                        2012-1355


   Appeal from the United States District Court for the
Northern District of California in case no. 09-CV-1714,
Magistrate Judge Bernard Zimmerman.


                      ON MOTION


                        ORDER

    Plantronics, Inc. moves without opposition for a 45-
day extension of time, until December 10, 2012, to file its
reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-1355    Document: 31      Page: 2   Filed: 10/31/2012




PLANTRONICS, INC. V. ALIPH, INC.                          2


    The motion is granted.

                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
    s27